Citation Nr: 1816264	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease, L4-5 and L5-S1, prior to June 23, 2017, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from November 1967 to May 1971 and from August 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this matter in June 2017.  An October 2017 rating decision increased the evaluation of degenerative disc disease, L4-5 and L5-S1 to 40 percent, effective June 23, 2017.  A Supplemental Statement of the Case (SSOC) was issued in October 2017.  

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The appellant's degenerative disc disease, L4-5 and L5-S1, has more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no unfavorable ankylosis, nor have there been any incapacitating episodes, which required bedrest prescribed by a physician, having a total duration of at least six weeks during any 12-month period.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for degenerative disc disease, L4-5 and L5-S1, have been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5237, 5242-5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that if an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation of that segment.

III.  Analysis

	A.  Evidence

In August 2007, the appellant was issued a TENS unit and had been using a back brace intermittently for back pain.  He was noted to work as an air traffic controller and used non-pharmaceutical measures to manage symptoms.  Sometimes back pain was so severe following exertion that he must rest for a day or two.  When it is not a weekend, he has been able to function using the cane and back brace.  Paresthesia, motor weakness, and bowel/bladder dysfunction were denied.  Examination revealed that the appellant ambulated freely without assistive devices.  Lumbar range of motion was functional, although some pain at the end of flexion was reported.  There was no tenderness to palpation.  Straight leg raise was negative.

March 2008 letters from Dr. H.K. state that the appellant was rendered quadriplegic and wheelchair-bound due to acute disseminating encephalomyelitis (ADEM) and that he was permanently and totally disabled due to multiple sclerosis (MS).

The appellant was afforded a VA examination in March 2010.  The examiner noted that the appellant had MS and that the examiner was unable to determine that the appellant experienced any symptoms due to disc disease in the past year.  Rather, all of the symptoms reported during the examination were caused by multiple sclerosis.  The appellant complained of numbness and weakness in all extremities, weakness particularly on the left side, daily spine pain, and frequent falls.  The appellant reported no symptoms in an anatomic spinal nerve distribution.  There were no flare-ups or incapacitating episodes related to disc disease.  The examiner opined that fatigue, weakness, numbness, and difficulty ambulating were caused by MS.  All functional limitations were caused by multiple sclerosis.  The examiner did not attempt range of motion testing because, in the examiner's medical judgment, examination was medically contraindicated.  The appellant could not stand without assistance and was at a high risk for falls.  

In a statement, received in March 2011, the appellant stated that his last appointment at the VA hospital was for back pain.  He disagreed with the doctor's statement that his back pain was due to MS.  The appellant reported that he could stand on his own, but was riding a scooter to get around the hospital more easily at the time of examination.  His personal physician told him that his back pain and MS had no connection.  He indicated that the VA clinician may have been afraid to examine him, although there was no reason to be.  He stated that his back does not hurt continuously.  He described instances during which he was unable to walk or get out of a chair.  He does not always go to a doctor at such times, but he has taken sick leave or has missed work as a result.  The appellant explained that such periods consist of unbearable pain that will not let him walk or stand.  He sits and waits for the pain to go away.

In a statement received in May 2011, the appellant stated that his neurologists have told him that his MS has nothing to do with his recurring back pain.

In a statement, received in September 2013, the appellant stated that the last time he went to the VA Medical Center for evaluation, he was not examined because the clinician did not think he would be able to stand up alone and undress.  The appellant explained that he could do so, but it would be a slow process because of problems with his left sides.  He stated that he reported to the examination on a scooter.  

Multiple clinical notes from April 2012 through October 2016 state that that back range of motion was within normal limits.  There were no muscle spasms.  Straight leg test was negative.  Gait was slow and assisted with cane, in July 2013 and February 2014.  Gait was notable for mild left hemiparesis in October 2014 and April 2015.  In October 2015, April 2016, and October 2016, gait was notable for the use of a cane.

The appellant was afforded a VA examination in February 2017.  The claims file was reviewed.  He complained of constant back pain, and described such as 8/10.  He reported occasional radiation of pain into the upper left leg which stops at the knee.  He takes Percocet as needed.  Flare-ups were denied.  Functional loss or impairment was described as not being able to stand up on his own and cannot stand for more than one to two minutes at a time if using a walker or other assistance.  Range of motion testing was not performed because the appellant stated that, due to his combined chronic medical conditions, including MS, he was unable to stand in order to assess range of motion for the back.  The appellant was sitting in a wheelchair with 90 degrees of flexion at the hips.  Pain was noted upon rest/non-movement on all ranges.  There was no evidence of pain with weight-bearing or localized tenderness or pain on palpation.  

Pain, fatigue, weakness, lack of endurance, and incoordination significantly limited functional ability with repeated use over a period of time.  There was no guarding and there were no muscle spasms.  Additional contributing factors of disability included less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing.  All of such was due to pain.  There was no radicular pain, nor were there any other signs or symptoms due to radiculopathy.  There was no ankylosis.  Urinary incontinence was endorsed, although the appellant and the examiner were uncertain as to the cause.  The appellant, however, did not have intervertebral disc syndrome (IVDS).  The appellant regularly used a wheelchair, occasionally used braces and canes, and constantly used a walker.  The examiner noted that the walker, cane, and wheelchair were due to both his back disability and his MS, while his back brace was for his back disability.  With respect to functional impact, the appellant stated that he could not stand up on his own and could not stand for longer than one to two minutes if standing with a walker.  He cannot walk farther than 20 feet without stopping to rest.  Heavy lifting, pushing, and pulling could not be performed.  The appellant stated that, in general, he could not take care of himself.  

The examiner stated that the appellant's weakness and inability to stand in order to conduct range of motion testing were most likely due to MS.  His pain level was in part due to his back disability, but also was due to his MS.  It would be impossible, without resorting to mere speculation, to differentiate between his back disability and MS in regards to the source of his back pain.  It was noted that the appellant was unable to stand at the time of examination.

The appellant was afforded a contracted examination in June 2017.  The claims file was reviewed.  The appellant reported that his symptoms were worsening.  He endorsed pain and reported taking OxyContin for such.  Flare-ups were denied.  There was no functional loss or impairment.  Range of motion testing revealed flexion to 20 degrees, left lateral rotation to 10 degrees, and extension, right lateral flexion, left lateral flexion, and right lateral rotation to 5 degrees each.  The appellant was noted to have MS, which made it difficult to stand up without fear of falling on his wheelchair.  Range of motion itself contributed to functional loss because he was unable to stand, and limited in each range of motion.  No pain was noted upon examination.  There was no evidence of localized tenderness or pain on palpation.  There was evidence of pain with weight-bearing.  Repetitive-use testing could not be performed.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  There was no guarding or muscle spasm.  The appellant did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis.  There were no other neurologic abnormalities or findings related to his service-connected back disability.  He did not have IVDS.  Constant use of a wheelchair was noted, as was occasional use of a brace, and regular use of a cane.  The back brace was for back pain due to degenerative disc disease and MS.  With regard to functional impact, the appellant was noted to be wheelchair-bound and have muscle weakness.  He was unable to lift any weight or walk for any long period of time.  There was objective evidence of pain with nonweight-bearing.  Range of motion testing was the same as active range of motion.  The appellant was able to flex to 20 degrees when he leaned forward in a seated position.

B.  Entitlement to a rating in excess of 20 percent prior to June 23, 2017, and a rating in excess of 40 percent thereafter

Upon weighing the evidence, and affording the appellant the benefit of the doubt, the Board finds that the severity of his degenerative disc disease, L4-5 and L5-S1, more nearly approximates the 40 percent criteria for the entire period on appeal.

The March 2010 and February 2017 VA examiners did not find it medically appropriate to perform range of motion testing due to concerns regarding the appellant's ability to stand, largely due to nonservice-connected MS.  The appellant had a risk of falling when standing during both the March 2010 and February 2017 VA examinations, which the examiners determined precluded range of motion testing.  Taking such difficulties into account, the June 2017 contracted examiner performed range of motion testing while the appellant was in a seated position.  Thus, that range of motion testing while in a seated position was possible for the appellant.  As range of motion testing was not tested while the appellant was in a seated position during the prior two examinations, the Board affords him the benefit of the doubt and, with consideration of his symptoms of pain and functional loss, finds that his low back disability produced symptoms which more nearly approximated flexion less than 30 degrees during such March 2010 and February 2017 examinations.  Thus, the 40 percent criteria have been met for the entire period on appeal.

The Board observes that the March 2010 VA examiner opined that all of the appellant's symptoms were caused by his nonservice-connected MS.  However, the February 2017 VA examiner and the June 2017 contracted examiner observed symptomatology related to the appellant's service-connected low back disability and the medical evidence of record establishes that the appellant experienced symptoms due to his service-connected degenerative disc disease prior to developing MS in 2007.  The clinical evidence further establishes that the appellant experiences low back symptomatology separate from his nonservice-connected MS.  Thus, the March 2010 VA examiner's opinion that the appellant experienced no symptoms attributable to his service-connected degenerative disc disease is entitled to less probative weight.

Although multiple clinical notes from April 2012 to October 2016 state that back range of motion was within normal limits, it is unclear whether all thoracolumbar spine ranges of motion were tested during such clinical visits.  Further, because the March 2010 and February 2017 VA examiners determined that it was medically inappropriate to perform range of motion testing due to problems standing, it is unclear whether the appellant was, in fact, able to stand for range of motion testing during the April 2012 to October 2016 clinical visits or how such range of motion testing was performed.  Finally, it is unclear whether the examinations conducted during these periods included considerations such as functional loss due to pain and flare-ups.  Thus, the Board affords such notes minimal probative weight as to the appellant's flexion for compensation purposes during the period on appeal.

A rating in excess of 40 percent is not warranted for any portion of the period on appeal.  There is no evidence, nor is it contended, that the appellant experienced ankylosis or the functional equivalent thereof.  Rather, during the June 2017 contracted examination, the appellant retained range of motion and the examiner observed that there was no ankylosis.  The March 2010 and February 2017 VA examiners also stated that there was no ankylosis.  Further, there is no evidence, nor is it contended, that the appellant experienced incapacitating episodes, which required bedrest prescribed by a physician, having a total duration of at least six weeks during any 12-month period. 

There is no evidence, nor does the appellant contend, that there were any associated objective neurologic abnormalities.  Although incontinence was reported during the February 2017 VA examination, there is no competent medical evidence, nor does the appellant contend, that such is related to his degenerative disc disease, L4-5 and L5-S1.


ORDER

Entitlement to a 40 percent rating, and no higher, for degenerative disc disease, L4-5 and L5-S1, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


